DETAILED ACTION

Claims 1-21 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvador  Sanchez Ribes  (US-20180300352-A1).
	As per claim 1, Sanchez Ribes teaches “a method for managing an index, comprising”:

“acquiring, based on the target index, the target data stored in the database, the target data including a corresponding data tag for identifying a stored version of the target data,” (figs. 1-3, [0032]-[0033], [0040]); and
“determining, in response to the index tag not matching the data tag, an operation associated with the target index,” (figs. 1-3, [0032]-[0033], [0040]).
As per claim 2, Sanchez Ribes further shows “wherein determining the operation associated with the target index comprises”:
“generating a set of indexes associated with the target data,” ([0032]);
“determining whether the set of indexes includes the target index,” ([0032]); and
“modifying, in response to the set of indexes including the target index, the index tag based on the data tag such that the index tag matches the data tag,” ([0032]).
As per claim 3, Sanchez Ribes further shows “wherein modifying the index tag comprises”:
“determining whether the index tag is a predetermined tag, the predetermined tag indicating that a correlation of the target index with the target data is indeterminate,” ([0034]-[0036]); and

As per claim 4, Sanchez Ribes further shows “deleting, in response to the set of indexes not
including the target index, the target index and the index tag,” ([0034]-[0036]).
As per claim 5, Sanchez Ribes further shows “wherein determining the target index comprises”:
“receiving a query request for the target data; and determining the target index based on a keyword in the query request,” ([0032]-[0033]).
As per claim 6, Sanchez Ribes further shows “determining a query result based on the target data in response to the index tag matching the data tag,” ([0032]-[0033]); and
“providing the query result as a response to the query request,” ([0032]-[0033]).
As per claim 7, Sanchez Ribes further shows “wherein acquiring the target data comprises”:
“determining a storage location of the target data in the database based on the target index,” ([0034]-[0036]); and
“acquiring the target data from the database based on the storage location,” ([0034]-[0036]).
Sanchez Ribes further shows “generating the target index and the index tag based on the target data,” ([0032]).
As per claim 9, Sanchez Ribes further shows “wherein generating the target index and the index tag comprises”:
“generating the target index and the data tag, in response to determining that the target data is to be written to the database,” ([0032]-[0033]); and
“determining the index tag based on the generated data tag,” ([0032]-[0033]).
As per claim 10, Sanchez Ribes further shows “wherein the target data comprises source data and an intervention field for modifying the source data, and wherein generating the target index and the index tag comprises”:
“generating the target index, in response to determining that the source data of the target data is to be updated,” ([0034]-[0036]); and
“determining the index tag to be a predetermined tag, the predetermined tag indicating that a correlation of the target index with the target data is indeterminate,” ([0034]-[0036]).
As per claim 11, Sanchez Ribes teaches “an apparatus for managing an index, comprising”:
“at least one processor,” (fig. 7); and

“determining a target index for target data stored in a database, the target index including a corresponding index tag for identifying a stored version of the target index,” (figs. 1-3, [0032]-[0033], [0040]);
“acquiring, based on the target index, the target data stored in the database, the target data including a corresponding data tag for identifying a stored version of the target data,” (figs. 1-3, [0032]-[0033], [0040]); and
“determining, in response to the index tag not matching the data tag, an operation associated with the target index,” (figs. 1-3, [0032]-[0033], [0040]).
As per claim 12, Sanchez Ribes further shows “wherein determining the operation associated with the target index comprises”:
“generating a set of indexes associated with the target data,” ([0032]);
“determining whether the set of indexes includes the target index,” ([0032]); and
“modifying, in response to the set of indexes including the target index, the index tag based on the data tag such that the index tag matches the data tag,” ([0032]).
As per claim 13, Sanchez Ribes further shows “wherein modifying the index tag comprises”:

“modifying the index tag to the data tag, in response to determining that the index tag is the predetermined tag,” ([0034]-[0036]).
	As per claim 14, Sanchez Ribes further shows “the operations further comprising”:
“deleting, in response to the set of indexes not including the target index, the target index and the index tag,” ([0034]-[0036]).
As per claim 15, Sanchez Ribes further shows “wherein determining the target index comprises”:
“receiving a query request for the target data; and determining the target index based on a keyword in the query request,” ([0032]-[0033]).
As per claim 16, Sanchez Ribes further shows “the operations further comprising”:
“determining a query result based on the target data in response to the index tag matching the data tag,” (); and
“providing the query result as a response to the query request,” ([0032]-[0033]).
As per claim 17, Sanchez Ribes further shows “wherein acquiring the target data comprises”:

“acquiring the target data from the database based on the storage location,’ ([0034-[0036]).
As per claim 18, Sanchez Ribes further shows “the operations further comprising”:
“generating the target index and the index tag based on the target data,” ([0032]).
As per claim 19, Sanchez Ribes further shows “wherein generating the target index and the index tag comprises”:
“generating the target index and the data tag, in response to determining that the target data is to be written to the database,” ([0032]-[0033]); and
“determining the index tag based on the generated data tag,” ([0032]-[0033]).
As per claim 20, Sanchez Ribes further shows “wherein the target data comprises source data and an intervention field for modifying the source data, and wherein generating the target index and the index tag comprises”:
“generating the target index, in response to determining that the source data of the target data is to be updated,” ([0034]-[0036]); and
“determining the index tag to be a predetermined tag, the predetermined tag indicating that a correlation of the target index with the target data is indeterminate,” ([0034]-[0036]).
Sanchez Ribes teaches “a non-transitory computer readable storage medium, storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising”:
“determining a target index for target data stored in a database, the target index including a corresponding index tag for identifying a stored version of the target index,” (figs. 1-3, [0032]-[0033], [0040]);
       “acquiring, based on the target index, the target data stored in the database, the target data including a corresponding data tag for identifying a stored version of the target data,” (figs. 1-3, [0032]-[0033], [0040]); and
“determining, in response to the index tag not matching the data tag, an operation associated with the target index,” (figs. 1-3, [0032]-[0033], [0040]).

                                                         Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 30, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153